DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/23/2021 has been entered.
 
Response to Amendment
The amendment filed 7/23/2021 does not place the application in condition for allowance.
The previous art rejections are withdrawn due to Applicant’s amendment.
New rejections follow.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-8, 10, 11, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2011/0272832 to Neavin. Supporting information regarding terminology in the art and structural properties is provided by US PGPub 2004/0159964 to Lavoie (of record) and US PGPub 2007/0108229 to Fork (of record).
Regarding claims 1-8, 10, 11, and 25, the limitation that the co-extrusion die is configured to produce a multilayer extrusion comprising component layers of an electrochemical cell is an intended use limitation. Intended use limitations are given weight to the extent that the prior art structure is capable of performing the intended use. See MPEP § 2111.02, 2112.01 and 2114-2115. Specifically, several of the limitations are drawn to the material worked upon by the co-extrusion die, such as components of an electrochemical cell, first and second metallic inks, and a polymer ink. “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).
The examiner does not consider the claim, drawn to a co-extrusion die, to be positively reciting an electrochemical cell and/or its component layers. Further, the limitation that the plurality of inlet ports are configured to receive a plurality of pressurized fluids, those fluids comprising a first metallic ink, a second metallic ink, and a polymeric ink is an intended use limitation, and the claim is not interpreted to positively recite these inks. The plurality of channels are interpreted to be capable of transport and shaping fluids in the claimed way, and the limitation that the adjustment of the pressure of the fluids can change a thickness of a respective layer is an intended use limitation applied to the die itself. Finally, the recitation that the outlet port is configured to output a multilayer extrusion onto a substrate of the electrochemical cell is not interpreted as a positive recitation of a substrate, only that the outlet port of the die is capable of outputting an extrusion onto a substrate. 
Neavin teaches a co-extrusion die 401  (Fig. 8) configured to produce a multilayer extrusion 410, the die comprising
a plurality of inlet ports configured to receive a plurality of pressurized fluids 400, 402, 404, 406, 408 (each of the fluids is shown entering shadowed die 401, ¶0142, 0143; a skilled artisan would understand that the location where each fluid enters die 401 corresponds to a machined inlet port in the die portion labeled in Marked-up Fig. 8 below; also see Figs. 3, ¶0039, 0074, 0083-0085, 0110) 
a plurality of channels comprising a first channel (the shape of fluid 408 illustrates the shape of the channel the material is comprised within) oriented along a longitudinal axis of the die 401 and a plurality of additional channels each oriented at an oblique angle or a right angle to the longitudinal axis of the die (fluids 404, 406 enter via channels that are at an approximate right angle to the longitudinal axis of die 401, fluids 400, 402 flow through channels that are oriented at an oblique angle to the longitudinal axis in the die prior to the merge section), the plurality of additional channels arranged in a staggered arrangement along the longitudinal axis of the die (fluid 400 enters its respective channel a spatially distinct portion of the die from fluid 404), each of the plurality of channels comprising an outlet (corresponding to where a channel enters the merge section see Marked-up Fig. 8 below)
the plurality of channels configured to separately transport and shape the plurality of fluids 400, 402, 404, 406, 408 from the plurality of inlet ports to a merge section situated at the outlets of the plurality of channels (see Marked-up Fig. 8 below), such that the plurality of fluids flow in contact together in the merge section in an stepwise manner and in accordance with the staggered arrangement to form the multilayer extrusion 410 comprising a layer 408 disposed between and in contact with a first layer 400 and a second layer 402 (Fig. 9, ¶0144, 0145)
an outlet port (located at where die 401 meets element 403) fluidically coupled to the merge section, the outlet port configured to output the multilayer extrusion onto a substrate (such as wheel 22 in Fig. 1, ¶0047). 

[AltContent: textbox (merge section)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (inlets)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    823
    450
    media_image1.png
    Greyscale

Neavin teaches that embodiments of the die of that invention are designed such that the thickness of a layer at a merge section is determined by an amount of pressure applied to a respective pressurized fluid, which is determined by a shape of the channel (Fig. 10, ¶0061, 0147). The examiner considers this design of channel shape to achieve a particular pressure to read on “wherein a thickness of each layer within the merge section is controllable by adjustment of a pressure of the plurality of pressurized fluids” within the broadest reasonable interpretation. 
Further, in an embodiment, a die includes an element (70a/70b, 72a/72b) that “tunes” the thickness of a layer by changing the viscosity and flow rate of its component fluid (¶0035, 0057, 0062). A skilled artisan would at once envisage an embodiment such as shown in Fig. 8 that includes such a tuning element. A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015), MPEP §2131.02.III. A channel of particular dimensions has a particular flow channel resistance which affects the flow rate of a fluid with known properties (¶0037, 0039). Therefore a skilled artisan would understand that actively changing the viscosity and flow rate of a fluid through a channel changes the pressure of a fluid within that channel. The examiner therefore also understands the embodiment of Neavin including a thickness tuning element to read on “wherein a thickness of each layer within the merge section is controllable by adjustment of a pressure of the plurality of pressurized fluids” within the broadest reasonable interpretation.  
Neavin teaches that the die of that invention is suitable for processing polymeric fluids (¶0030). Lavoie teaches that metallic polymer fluids used to form an electrochemical cell are conventionally processed using similar dies (¶0004 teaches that anodes and cathodes include electronically conductive filler; at least Fig. 1 and the related text discusses polymeric fluids comprising anode and cathode materials being worked upon by a die). Fork teaches that such dies are conventionally used to process fluids and inks comprising polymers (¶0027, 0028, 0077-0080). Therefore a skilled artisan would understand Neavin’s die to be capable of producing a multilayer extrusion comprising component layers of an electrochemical cell, wherein the pressurized fluids used to form the multilayer extrusion comprise at least a first metallic ink, a second metallic ink, and a polymeric ink, and the outlet port of the die capable of outputting the multilayer extrusion onto a substrate of an electrochemical cell.
Per claim 2, Neavin teaches the limitations of claim 1. The limitations that the multilayer extrusion defines layers of a membrane electrode assembly (MEA), that the first and second metallic layers define first and second electrode layers of the MEA, and that the substrate comprises a gas diffusion layer are further recitations of the material or article worked upon by a structure, and are thus intended use limitations.
The previously cited passages confirm that Neavin’s die is capable of manipulating inks to form layers (Ibid.). A skilled artisan would understand that the co-extrusion die is capable of functioning as claimed in claim 2.
Per claim 3, Neavin teaches the limitations of claim 2. Neavin teaches that the plurality of inlets include five inlets capable of manipulating five different fluids 400, 402, 404, 406, 408 (Ibid.). The plurality of channels, each corresponding to one of the fluids all have outlets at the merge section, resulting in a five layer multilayer extrusion 410. Based on Neavin and the other cited evidentiary references, a skilled artisan would understand that Neavin’s die is capable of being configured to receive a first microporous layer ink and a second microporous layer ink in the plurality of inlets, to separately transport the plurality of fluids including the first microporous layer ink and the second microporous layer ink to the merge section using the plurality of channels, so that the plurality of fluids flow together in the merge section to form the multilayer extrusion comprising, in order, a first microporous layer, the first electrode layer, the polymeric membrane layer, the second electrode layer, and a second microporous layer.
Per claim 4, Neavin teaches the limitations of claim 1. The limitations that the multilayer extrusion defines layers of a proton exchange membrane (PEM), that the first and second metallic layers are configured to have low hydrogen permeability sufficient to reduce an amount of hydrogen crossover at the polymeric membrane layer relative the PEM devoid of the first and second metallic layers are further recitations of the material or article worked upon by a structure, and are thus intended use limitations.
The previously cited passages confirm that Neavin’s die is capable of manipulating inks to form layers (Ibid.). A skilled artisan would understand that the co-extrusion die is capable of functioning as claimed in claim 4.
Per claim 5, Neavin teaches the limitations of claim 4. Neavin teaches that the plurality of inlets include five inlets capable of manipulating five different fluids 400, 402, 404, 406, 408 (Ibid.). The plurality of channels, each corresponding to one of the fluids all have outlets at the merge section, resulting in a five layer multilayer extrusion 410. Based on Neavin and the other cited evidentiary references, a skilled artisan would understand that Neavin’s die is capable of being configured to receive a first electrode ink and a second electrode ink in the plurality of inlets, to separately transport the plurality of fluids including the first electrode ink and the second electrode ink to the merge section using the plurality of channels, so that the plurality of fluids flow together in the merge section to form the multilayer extrusion comprising the PEM disposed between and in contact with the first and second metallic layers, a first electrode layer in contact with the first metallic layer, and a second electrode in contact with the second electrode layer.
Per claim 6, Neavin teaches the limitations of claim 1. The limitations that the multilayer extrusion defines layers of a battery, that polymeric membrane defines a polymeric separator of a battery, that the first and second metallic layers define first and second electrodes of the battery, and that the substrate comprises a current collector are further recitations of the material or article worked upon by a structure, and are thus intended use limitations.
The previously cited passages confirm that Neavin’s die is capable of manipulating inks to form layers (Ibid.). A skilled artisan would understand that the co-extrusion die is capable of functioning as claimed in claim 6.
Per claim 7, Neavin teaches the limitations of claim 1. Neavin teaches that the plurality of inlets include five inlets capable of manipulating five different fluids 400, 402, 404, 406, 408 (Ibid.). The plurality of channels, each corresponding to one of the fluids all have outlets at the merge section, resulting in a five layer multilayer extrusion 410. Based on Neavin and the other cited evidentiary references, a skilled artisan would understand that Neavin’s die is capable of being configured to receive a plurality of graded first metallic inks having different electrode material loading in the plurality of inlets, to separately transport the plurality of fluids including the plurality of graded first metallic inks to the merge section using the plurality of channels, so that the plurality of fluids flow together in the merge section to form the multilayer extrusion comprising the polymeric membrane layer disposed between a second electrode layer and a plurality of graded first electrode layers.
Per claim 8, Neavin teaches the limitations of claim 7. The limitations that the plurality of graded first electrode layers are situated relative to the polymeric membrane layer in an order based on electrode material loading, such that a graded first electrode layer with highest electrode material loading is closest to the polymeric membrane layer and a graded first electrode layer with lower electrode material loading is furthest away from the polymeric membrane layer are further recitations of the material or article worked upon by a structure, and are thus intended use limitations.
Neavin teaches that the plurality of inlets include five inlets capable of manipulating five different fluids 400, 402, 404, 406, 408 (Ibid.). The plurality of channels, each corresponding to one of the fluids all have outlets at the merge section, resulting in a five layer multilayer extrusion 410, where a layer formed of the material of fluid 400 is closest to the layer 408 and a layer 404 is furthest away from the polymeric membrane layer. 
The previously cited passages confirm that Neavin’s die is capable of manipulating inks to form layers (Ibid.). A skilled artisan would understand that the co-extrusion die is capable of functioning as claimed in claim 8.
Per claim 10, Neavin teaches the limitations of claim 10. Based on Neavin and the other cited evidentiary references, a skilled artisan would understand that Neavin’s die is capable of being configured to receive a plurality of graded second metallic inks having different electrode material loading in the plurality of inlets, to separately transport the plurality of fluids including the plurality of graded second metallic inks to the merge section using the plurality of channels, so that the plurality of fluids flow together in the merge section to form the multilayer extrusion comprising the polymeric membrane layer disposed between a plurality of graded second electrode layers and the plurality of graded first electrode layers.
Per claim 11, Neavin teaches the limitations of claim 10. The limitations that the plurality of graded second electrode layers are situated relative to the polymeric membrane layer in an order based on electrode material loading, such that a graded second electrode layer with highest electrode material loading is closest to the polymeric membrane layer and a graded second electrode layer with lower electrode material loading is furthest away from the polymeric membrane layer are further recitations of the material or article worked upon by a structure, and are thus intended use limitations.
Neavin teaches that the plurality of inlets include five inlets capable of manipulating five different fluids 400, 402, 404, 406, 408 (Ibid.). The plurality of channels, each corresponding to one of the fluids all have outlets at the merge section, resulting in a five layer multilayer extrusion 410, where a layer formed of the material of fluid 400 is closest to the layer 408 and a layer 404 is furthest away from the polymeric membrane layer. 
The previously cited passages confirm that Neavin’s die is capable of manipulating inks to form layers (Ibid.). A skilled artisan would understand that the co-extrusion die is capable of functioning as claimed in claim 11.
Per claim 25, modified-Neavin teaches the limitations of claim 1. The plurality of channels are spaced apart along a longitudinal axis of the merge section such that the plurality of fluids flow in contact together in the merge section in a specified order to form the multilayer extrusion (Ibid.).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neavin as applied to claim 8 above.
Regarding claim 9, Neavin teaches the limitations of claim 8. The limitation that the at least three inlet ports and at least three channels are respectively configured to receive and transport three graded first metallic inks to the merge section is interpreted as an intended use limitation. The embodiment of Fig. 8 of Neavin teaches two inlet ports and two channels on each side of the first channel. Neavin is clear that additional channels, and therefore additional respective inlet ports, can be added to a die as is required to produce a desired multilayer extrusion with more layers on one side (¶0049, 0064, 0073, 0157). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form at least three channels and at least three inlet ports to produce a multilayer extrusion.
Based on the previously cited passages and reasoning, a skilled artisan would understand that the die of modified-Neavin is capable of being configured to receive and transport at least three graded first metallic inks to the merge section.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neavin as applied to claim 10 above.
Regarding claim 11, Neavin teaches the limitations of claim 10. The limitation that the at least three inlet ports and at least three channels are respectively configured to receive and transport three graded second metallic inks to the merge section is interpreted as an intended use limitation. The embodiment of Fig. 8 of Neavin teaches two inlet ports and two channels on each side of the first channel. Neavin is clear that additional channels, and therefore additional respective inlet ports, can be added to a die as is required to produce a desired multilayer extrusion with more layers on one side (¶0049, 0064, 0073, 0157). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form at least three channels and at least three inlet ports to produce a multilayer extrusion.
Based on the previously cited passages and reasoning, a skilled artisan would understand that the die of modified-Neavin is capable of being configured to receive and transport at least three graded second metallic inks to the merge section.
Claims 13-16 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neavin. Supporting information regarding terminology in the art and structural properties is provided by Lavoie and Fork.
Regarding claims 13-16 and 26, the limitation that the co-extrusion die is configured to produce a multilayer extrusion comprising component layers of an electrochemical cell is an intended use limitation. Intended use limitations are given weight to the extent that the prior art structure is capable of performing the intended use. See MPEP § 2111.02, 2112.01 and 2114-2115. Specifically, several of the limitations are drawn to the material worked upon by the co-extrusion die, such as components of an electrochemical cell, first and second microporous layer inks, a plurality of graded first electrode inks having different electrode material loading, a plurality of graded second electrode inks having different electrode material loading, and a polymer ink. “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).
The examiner does not consider the claim, drawn to a co-extrusion die, to be positively reciting an electrochemical cell and/or its component layers. Further, the limitation that the plurality of inlet ports are configured to receive a plurality of pressurized fluids, those fluids comprising a first microporous layer ink, a plurality of graded first electrode inks, a second microporous layer ink, a plurality of graded second electrode inks, and a polymeric ink is an intended use limitation, and the claim is not interpreted to positively recite these inks. The plurality of channels are interpreted to be capable of transport and shaping fluids in the claimed way, and the limitation that the adjustment of the pressure of the fluids can change a thickness of a respective layer is an intended use limitation applied to the die itself. Finally, the recitation that the outlet port is configured to output a multilayer extrusion onto a substrate of the electrochemical cell is not interpreted as a positive recitation of a substrate, only that the outlet port of the die is capable of outputting an extrusion onto a substrate. 
Neavin teaches a co-extrusion die 401  (Fig. 8) configured to produce a multilayer extrusion 410, the die comprising
a plurality of inlet ports configured to receive a plurality of pressurized fluids 400, 402, 404, 406, 408 (each of the fluids is shown entering shadowed die 401, ¶0142, 0143; a skilled artisan would understand that the location where each fluid enters die 401 corresponds to a machined inlet port in the die portion labeled in Marked-up Fig. 8 below; also see Figs. 3, ¶0039, 0074, 0083-0085, 0110) 
a plurality of channels comprising a first channel (the shape of fluid 408 illustrates the shape of the channel the material is comprised within) oriented along a longitudinal axis of the die 401 and a plurality of additional channels each oriented at an oblique angle or a right angle to the longitudinal axis of the die (fluids 404, 406 enter via channels that are at an approximate right angle to the longitudinal axis of die 401, fluids 400, 402 flow through channels that are oriented at an oblique angle to the longitudinal axis in the die prior to the merge section), the plurality of additional channels arranged in a staggered arrangement along the longitudinal axis of the die (fluid 400 enters its respective channel a spatially distinct portion of the die from fluid 404), each of the plurality of channels comprising an outlet (corresponding to where a channel enters the merge section see Marked-up Fig. 8 below)
the plurality of channels configured to separately transport and shape the plurality of fluids 400, 402, 404, 406, 408 from the plurality of inlet ports to a merge section situated at the outlets of the plurality of channels (see Marked-up Fig. 8 below), such that the plurality of fluids flow in contact together in the merge section in an stepwise manner and in accordance with the staggered arrangement to form the multilayer extrusion 410 comprising a layer 408 disposed between and in contact with a first layer 400 and a second layer 402 (Fig. 9, ¶0144, 0145)
an outlet port (located at where die 401 meets element 403) fluidically coupled to the merge section, the outlet port configured to output the multilayer extrusion onto a substrate (such as wheel 22 in Fig. 1, ¶0047). 

[AltContent: textbox (merge section)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (inlets)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    823
    450
    media_image1.png
    Greyscale

Neavin teaches that embodiments of the die of that invention are designed such that the thickness of a layer at a merge section is determined by an amount of pressure applied to a respective pressurized fluid, which is determined by a shape of the channel (Fig. 10, ¶0061, 0147). The examiner considers this design of channel shape to achieve a particular pressure to read on “wherein a thickness of each layer within the merge section is controllable by adjustment of a pressure of the plurality of pressurized fluids” within the broadest reasonable interpretation. 
Further, in an embodiment, a die includes an element (70a/70b, 72a/72b) that “tunes” the thickness of a layer by changing the viscosity and flow rate of its component fluid (¶0035, 0057, 0062). A skilled artisan would at once envisage an embodiment such as shown in Fig. 8 that includes such a tuning element. A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015), MPEP §2131.02.III. A channel of particular dimensions has a particular flow channel resistance which affects the flow rate of a fluid with known properties (¶0037, 0039). Therefore a skilled artisan would understand that actively changing the viscosity and flow rate of a fluid through a channel changes the pressure of a fluid within that channel. The examiner therefore also understands the embodiment of Neavin including a thickness tuning element to read on “wherein a thickness of each layer within the merge section is controllable by adjustment of a pressure of the plurality of pressurized fluids” within the broadest reasonable interpretation.  
The limitation that the plurality of inlet ports and respective channels include a sufficient number of ports and respective channels to accommodate a plurality of graded first electrode inks having different electrode material loading and a plurality of graded second electrode inks having different electrode material loading is interpreted to mean that the die has sufficient ports and channels. The embodiment of Fig. 8 of Neavin teaches two inlet ports and two channels on each side of the first channel. Neavin is clear that additional channels, and therefore additional respective inlet ports, can be added to a die as is required to produce a desired multilayer extrusion with more layers on one or both sides (¶0049, 0064, 0073, 0157). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form more than the number of additional channels shown in the embodiment to produce a multilayer extrusion with more than five layers.
Neavin teaches that the die of that invention is suitable for processing polymeric fluids (¶0030). Lavoie teaches that metallic polymer fluids used to form an electrochemical cell are conventionally processed using similar dies (¶0004 teaches that anodes and cathodes include electronically conductive filler; at least Fig. 1 and the related text discusses polymeric fluids comprising anode and cathode materials being worked upon by a die). Fork teaches that such dies are conventionally used to process fluids and inks comprising polymers (¶0027, 0028, 0077-0080). Therefore a skilled artisan would understand Neavin’s die to be capable of producing a multilayer extrusion comprising component layers of an electrochemical cell, wherein the pressurized fluids used to form the multilayer extrusion comprise at least a first metallic ink, a second metallic ink, and a polymeric ink, and the outlet port of the die capable of outputting the multilayer extrusion onto a substrate of an electrochemical cell.
Further, based on the previously cited passages and reasoning, a skilled artisan would understand that the die of modified-Neavin is capable of being configured to receive and transport a plurality of graded first electrode inks having different electrode material loading and a plurality of graded second electrode inks having different electrode material loading.
Per claim 14, modified-Neavin teaches the limitations of claim 13. The limitations that the plurality of graded first/second electrode layers are situated relative to the polymeric membrane layer in an order based on electrode material loading, such that a graded first/second electrode layer with highest electrode material loading is closest to the polymeric membrane layer and a graded first/second electrode layer with lower electrode material loading is furthest away from the polymeric membrane layer are further recitations of the material or article worked upon by a structure, and are thus intended use limitations.
Neavin teaches that the plurality of inlets include five inlets capable of manipulating five different fluids 400, 402, 404, 406, 408 (Ibid.). The plurality of channels, each corresponding to one of the fluids all have outlets at the merge section, resulting in a five layer multilayer extrusion 410, where a layer formed of the material of fluid 400 is closest to the layer 408 and a layer 404 is furthest away from the polymeric membrane layer. The previously cited passages confirm that Neavin’s die is capable of manipulating inks to form layers (Ibid.). As noted previously, Neavin teaches that additional channels capable of manipulating additional different fluids is an obvious modification. A skilled artisan would understand that the co-extrusion die is capable of functioning as claimed in claim 14.
Per claim 15, modified-Neavin teaches the limitations of claim 14. As noted previously, the configuration of additional inlet ports and channels to accommodate a multilayer extrusion with more layers is obvious. Therefore the formation of at least three inlet ports and at least three channels capable of being configured to receive and transport at least three graded first electrode inks to the merge section and at least three inlet ports and at least three channels capable of being configured to receive and transport at least three graded second electrode inks to the merge section are obvious modifications and intended uses.
Per claim 16, Neavin teaches the limitations of claim 13. The limitations that the plurality of inlet ports are configured to receive a first metallic ink and a second metallic ink, that the plurality of channels are configured to separately transport the plurality of fluids including the first and second metallic inks from the plurality of inlet ports to the merge section, such that the plurality of fluids flow together in the merge section to form the multilayer extrusion comprising, in order, the first microporous layer, the plurality of graded first electrode layers, a first metallic layer, the polymeric membrane layer, a second metallic layer, the plurality of graded second electrode layers and the second microporous layers, that the multilayer extrusion defines layers of a proton exchange membrane (PEM), that the first and second metallic layers are configured to have low hydrogen permeability sufficient to reduce an amount of hydrogen crossover at the polymeric membrane layer relative the PEM devoid of the first and second metallic layers are further recitations of the material or article worked upon by a structure, and are thus intended use limitations.
As noted previously, the configuration of additional inlet ports and channels to accommodate a multilayer extrusion with more layers is obvious. Therefore the formation of inlet ports and channels capable of being configured to transport the first and second metallic inks to the merge section are obvious modifications and intended uses.
The previously cited passages confirm that Neavin’s die is capable of manipulating inks to form layers (Ibid.). A skilled artisan would understand that the co-extrusion die is capable of functioning as claimed in claim 16.
Per claim 25, modified-Neavin teaches the limitations of claim 13. In the embodiment of Fig. 8 of Neavin, the plurality of channels are spaced apart along a longitudinal axis of the merge section such that the plurality of fluids flow in contact together in the merge section in a specified order to form the multilayer extrusion (Ibid.). A skilled artisan would form the die of modified-Neavin in a similar way so the layers can be ordered in a specified order.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16, 25, and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/               Primary Examiner, Art Unit 1726